NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4835-14T2


MARY BEDEN,

              Plaintiff-Respondent,

v.

LANCE BEDEN,

          Defendant-Appellant.
____________________________________________

              Argued December 13, 2016 – Decided July 20, 2017

              Before Judges Suter and Guadagno.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Camden County, Docket No. FM-04-0949-09.

              Mark J. Molz argued the cause for appellant.

              Amy C. Goldstein argued the cause for
              respondent (Capehart & Scatchard, P.A.,
              attorneys; Ms. Goldstein, on the brief).

PER CURIAM
     Defendant, Lance Beden appeals1 from portions of a

matrimonial post-judgment enforcement order entered June 4,

2015, denying defendant's cross-motion to modify his alimony

obligation to plaintiff, Mary Beden.2   For the reasons that

follow, we affirm.

     The parties were married in 1980 and had three children.

They divorced pursuant to a final judgment of divorce (FJD)

entered on February 4, 2010, which incorporated a property

settlement agreement (PSA)3 of same date.   The PSA provided that

defendant would pay plaintiff permanent alimony4 of $800 per week

based on defendant's salary of approximately $136,000 per year.

     In 2014, plaintiff sought enforcement of defendant's

alimony obligation.   On October 3, 2014, defendant was ordered

to make a lump sum payment of $4800 to plaintiff and was


1
  Defendant's notice of appeal indicates incorrectly that
plaintiff is appealing.
2
  The June 4, 2015 order also granted plaintiff's motion to
convert defendant's alimony arrears to a judgment; required
defendant to make a lump sum payment towards those arrears;
required defendant to execute a listing agreement for the sale
of the marital residence; and ordered defendant to pay
plaintiff's counsel fees. Defendant has not appealed from those
portions of the order.
3
  The FJD refers to the PSA alternatively as a marital settlement
agreement.
4
  The alimony obligation would terminate upon the death of either
party or the wife's remarriage.

                                2                           A-4835-14T2
required to list the marital home for sale.   The alimony

obligation remained "in full force [and] effect."    Attorneys for

both parties signed the order to indicate their client's consent

as to form.   That order was not appealed.

    Defendant failed to comply with the October 3, 2014 order

and plaintiff again sought enforcement in April 2015.   Defendant

cross-moved to recalculate alimony and his life and health

insurance obligations, retroactive to March 1, 2014, when he

claimed he was laid off.

    On June 4, 2015, a different judge heard oral argument and

concluded that defendant had not made a good faith effort to

find employment and had not established a prima facie case of

changed circumstances.

    On appeal, defendant presents two arguments:

         POINT I

         DEFENDANT HAS ESTABLISHED A CHANGE IN
         CIRCUMSTANCES.

         POINT II

         DEFENDANT'S LOSS OF EARNINGS ARE SIGNIFICANT
         AND NOT TEMPORARY.

    Defendant claims his layoff in March 2014 constitutes a

change in circumstances entitling him to relief.    The motion

judge found that defendant's efforts to obtain employment over a

fifteen-month period, consisting of posting his résumé on line,

                                3                           A-4835-14T2
attending a job fair, and applying for seven positions, did not

constitute a good faith effort to find employment.

    To modify a support obligation, the movant must show

"changed circumstances." Lepis v. Lepis, 83 N.J. 139, 146

(1980).    Temporary circumstances do not warrant modification.

Id. at 151.    Rather, "[t]he party seeking modification has the

burden of showing such 'changed circumstances' as would warrant

relief from the support or maintenance provisions involved." Id.

at 157 (citing Martindell v. Martindell, 21 N.J. 341, 353

(1956)).

    No brightline rule dictates "when a changed circumstance

has endured long enough to warrant a modification of a support

obligation." Larbig v. Larbig, 384 N.J. Super. 17, 23 (App. Div.

2006).    "Instead, such matters turn on the discretionary

determinations of Family Part judges, based upon their

experience as applied to all the relevant circumstances

presented, which we do not disturb absent an abuse of

discretion." Ibid.

    As the Family Part has special expertise in family matters,

and has had the opportunity to hear and see the witnesses

testify firsthand, we accord deference to its findings of fact.

Cesare v. Cesare, 154 N.J. 394, 412-13 (1998).    Thus, a decision



                                 4                           A-4835-14T2
on an application to modify alimony will not be overturned on

appeal absent an abuse of discretion:

               To vacate a trial court's findings in a
          proceeding modifying alimony, an appellate
          court must conclude that the trial court
          clearly abused its discretion, failed to
          consider "all of the controlling legal
          principles," or it must otherwise be "well
          satisfied   that    the   finding[s]    [were]
          mistaken," or that the determination could not
          "reasonably have been reached on sufficient
          credible evidence present in the record after
          consideration of the proofs as a whole."

          [Rolnick v. Rolnick, 262 N.J. Super. 343, 360
          (App. Div. 1993) (citations omitted).]

    Applying these principles, we are satisfied that the motion

judge did not abuse his discretion in finding that there was no

change in circumstances since the last time the Family Part

considered defendant's alimony obligation on October 3, 2014.

Defendant's broad and sweeping claim that "there are no jobs for

a 59 year old individual with a [c]ollege level degree in

[e]lectrical [e]ngineering from 1978" finds no support in the

record.

    Affirmed.




                                5                           A-4835-14T2